

Exhibit 10.3
Form of Employee Performance Restricted Stock Unit Award Letter under the
Bristow Group Inc. 2007 Long Term Incentive Plan


«FirstLast»
(address)


Dear «Name»:


Bristow Group Inc. (the “Company”) hereby awards to you effective as of
______________, 200____ (the “Award Date”) _________ Performance Restricted
Stock Units in accordance with the Bristow Group Inc. 2007 Long Term Incentive
Plan (the “Plan”).  Each Performance Restricted Stock Unit represents the
opportunity for you to receive one share of common stock of the Company, par
value $.01 (“Common Stock”), upon the Company’s achievement of a performance
goal.


Your Performance Restricted Stock Unit Award is more fully described in the
attached Appendix A, Terms and Conditions of Employee Performance Restricted
Stock Unit Award (which Appendix A, together with this letter, is the “Award
Letter”). Any capitalized term used and not defined in the Award Letter has the
meaning set forth in the Plan. In the event there is an inconsistency between
the terms of the Plan and the Award Letter, the terms of the Plan control.


The number of Shares of Common Stock you may earn will be determined based upon
the Company’s achievement of a performance goal during the three or five year
period following the Award Date as described in Appendix A.  


Your Performance Restricted Stock Units are subject to the terms and conditions
set forth in the enclosed Plan, the Prospectus for the Plan, this Award Letter
and any rules and regulations adopted by the Compensation Committee of the
Company’s Board of Directors in accordance with the terms of the Plan. Note that
in most circumstances, on the date your Performance Restricted Stock Units vest,
the Fair Market Value of the stock awarded on the vesting date will be taxable
income to you. You should closely review Appendix A and the Plan Prospectus for
important details about the tax treatment of your Performance Restricted Stock
Units.


This Award Letter, the Plan, and any other attachments should be retained in
your files for future reference. This Performance Award is subject to the
approval of the Plan by the stockholders of the Company at its Annual Meeting of
Stockholders to be held in August 2007. In the event the Plan is not so
approved, this Performance Award will be null and void.


Congratulations on your Performance Award.


Very truly yours,






William E. Chiles
President and Chief Executive Officer
Enclosures


--------------------------------------------------------------------------------



Appendix A


Terms and Conditions of
Employee Performance Restricted Stock Unit Award
[Date]






The Performance Restricted Stock Unit Award by Bristow Group Inc. (the
“Company”) to you effective as of the Award Date provides for the opportunity
for you to receive, if certain conditions are met, shares of common stock of the
Company, par value $.01 (“Common Stock”), subject to the terms and conditions
set forth in the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”),
the enclosed Prospectus for the Plan, any rules and regulations adopted by the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
and this Award Letter.  Any capitalized term used and not defined in the Award
Letter has the meaning set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and the Award Letter, the terms of
the Plan control.
 
1.  Vesting of Performance Restricted Stock Units
 
Except as otherwise provided in Section 4 or 5 of this Appendix:
 
(a)  The Performance Restricted Stock Units awarded to you in this Award Letter
will vest, and an equal number of Shares of Common Stock will be transferred to
you, if the Company’s Average Daily Closing Stock Price as quoted on the New
York Stock Exchange during the period commencing on the Award Date and
concluding on the date immediately preceding the third anniversary of the Award
Date (the “Third Anniversary Measurement Period”) equals or exceeds _____,
provided that you have been continuously employed by the Company from the Award
Date through the third anniversary of the Award Date.
 
(b)  If the Performance Restricted Stock Units awarded to you in this Award
Letter do not vest at the end of the Third Anniversary Measurement Period, such
Performance Restricted Stock Units will vest, and an equal number of Shares of
Common Stock will be transferred to you, if the Company’s Average Daily Closing
Stock Price as quoted on the New York Stock Exchange during the period
commencing on the Award Date and concluding on the date immediately preceding
the fifth anniversary of the Award Date (the “Fifth Anniversary Measurement
Period”) equals or exceeds _____, provided that you have been continuously
employed by the Company from the Award Date through the fifth anniversary of the
Award Date.
 
(c)  If the Performance Restricted Stock Units awarded to you pursuant to this
Award Letter do not vest at the end of either the Third Anniversary Measurement
Period or the Fifth Anniversary Measurement Period, all of your contingent
rights under your Performance Restricted Stock Units will cease, your
Performance Restricted Stock Units will be forfeited, and you shall not receive
any Shares of Common Stock with respect to such Performance Restricted Stock
Units.
 
(d)  In accordance with the provisions of the Plan, the Committee shall have the
exclusive authority to make all determinations hereunder, including but not
limited to, the method for calculating the Average Daily Closing Stock Price of
the Common Stock.
 
(e)  You will not be required to pay any purchase price for any Common Stock
earned pursuant to this Award Letter; however, you will be required to satisfy
any applicable tax withholding pursuant to Section 6 of this Appendix.
 
2.  Restrictions
 
Until and unless your Performance Restricted Stock Units become vested, you do
not own any of the Common Stock potentially subject to the Performance
Restricted Stock Units awarded to you in this Award Letter and you may not
attempt to sell, transfer, assign or pledge the Performance Restricted Stock
Units or the Common Stock that may be awarded hereunder.  Immediately upon any
attempt to transfer such rights, your Performance Restricted Stock Units, and
all of the rights related thereto, will be forfeited by you and cancelled by the
Company.  
 
The Performance Restricted Stock Units awarded hereunder shall be accounted for
by the Company on your behalf on a ledger.  Promptly after your Performance
Restricted Stock Units have vested in accordance with the terms hereof (but in
no event more than 2 ½ months after your Performance Restricted Stock Units have
vested), the total number of Shares of Common Stock you have earned, minus any
Shares retained to satisfy the applicable tax withholding obligations in
accordance with Section 6 of this Appendix, will be delivered in street name to
your brokerage account (or, in the event of your death, to a brokerage account
in the name of your beneficiary in accordance with the Plan) or, at the
Company’s option, a certificate for such Shares will be delivered to you (or, in
the event of your death, to your beneficiary in accordance with the Plan).
 
 
 

--------------------------------------------------------------------------------

 
3.  Dividends and Voting
 
The Performance Restricted Stock Units granted herein do not give you any rights
as a stockholder of the Company including, but not limited to, voting and
dividend rights.
 
4.  Termination of Employment
 
(a)   Forfeiture and Vesting.  Except as provided in this Section 4 and Section
5 of this Appendix, if your employment is terminated, your unvested Performance
Restricted Stock Units shall be immediately forfeited.  
 
(b)  Death or Disability.  If your employment is terminated by reason of death
or Disability, your Performance Restricted Stock Units will be immediately
vested in full and will be settled in accordance with the provisions of Sections
1 and 2 of this Appendix.  For purposes of this Appendix, Disability shall have
the meaning given that term by the group disability insurance, if any,
maintained by the Company for its employees or otherwise shall mean your
complete inability, with or without a reasonable accommodation, to perform your
duties with the Company on a full-time basis as a result of physical or mental
illness or personal injury you have incurred for more than 12 weeks in any 52
week period, whether consecutive or not, as determined by an independent
physician selected with your approval and the approval of the Company
 
(c)  Retirement.  If your employment terminates by reason of retirement under a
retirement program of the Company or one of its subsidiaries approved by the
committee after you have attained age 62 and have completed five continuous
years of service (as determined by the Committee), your Performance Restricted
Stock Units will no longer be subject to forfeiture for termination of
employment and may still vest in accordance with Section 1, above.  
 
(d)  Committee Determinations.  The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.
 
5.  Change in Control
 
Acceleration of Lapse of Restrictions.  If you are employed by the Company on
the date of a Change in Control of the Company all of your Performance
Restricted Stock Units will be immediately vested in full and will be settled in
accordance with the provisions of Sections 1 and 2 of this Appendix.  A Change
in Control of the Company shall be deemed to have occurred as of the first day
any one or more of the following conditions shall have been satisfied:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or
 
(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or
 
(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or
 
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.
 
 
2

--------------------------------------------------------------------------------

 
6.  Tax Consequences and Income Tax Withholding
 
(a)  You should review thePlan Prospectus for a general summary of the U.S.
federal income tax consequences of your receipt of this Performance Award based
on currently applicable provisions of the Code and related regulations. The
summary does not discuss state and local tax laws or the laws of any other
jurisdiction, which may differ from U.S. federal tax law. Neither the Company
nor the Committee guarantees the tax consequences of your Performance Award
herein.  You are advised to consult your own tax advisor regarding the
application of the tax laws to your particular situation.
 
(b)  The Performance Award under this Award Letter is subject to your
making  arrangements satisfactory to the Committee to satisfy any applicable
U.S. federal, state or local withholding tax liability arising from the vesting
of the Performance Restricted Stock Units. You can either make a cash payment to
the Company of the required amount or, at the discretion of the Committee, you
can elect to satisfy your withholding obligation by having the Company retain
Common Stock having a Fair Market Value on the date tax is to be determined
approximately equal to the amount of your withholding obligation from the Shares
of Common Stock otherwise deliverable to you upon the vesting of your
Performance Restricted Stock Units. You may not elect for such withholding to be
greater than the minimum statutory withholding tax liability arising from the
vesting of the Performance Restricted Stock units. If you fail to satisfy your
withholding obligation in a time and manner satisfactory to the Committee, no
Shares will be issued to you or the Company at its discretion shall have the
right to withhold the required amount from your salary or other amounts payable
to you prior to the delivery of the Common Stock to you.  
 
(c)  In addition, you must make arrangements satisfactory to the Committee to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from the Performance Award hereunder. You may not
elect to have the Company withhold Shares having a value in excess of the
minimum withholding tax liability under local law. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Committee, no
Shares will be issued to you or the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.
 
7.  Restrictions on Resale
 
Other than the restrictions referenced in Section 2, there are no restrictions
imposed by the Plan on the resale of Common Stock acquired under the
Plan.  However, under the provisions of the Securities Act of 1933 (the
“Securities Act”) and the rules and regulations of the Securities and Exchange
Commission (the “SEC”), resales of Shares acquired under the Plan by certain
officers and directors of the Company who may be deemed to be “affiliates” of
the Company must be made pursuant to an appropriate effective registration
statement filed with the SEC, pursuant to the provisions of Rule 144 issued
under the Securities Act, or pursuant to another exemption from registration
provided in the Securities Act.  At the present time, the Company does not have
a currently effective registration statement pursuant to which such resales may
be made by affiliates.  These restrictions do not apply to persons who are not
affiliates of the Company; provided, however, that all employees and the
Performance Award made hereby are subject to the Company's policies against
insider trading (including black-out periods during which no sales are
permitted) and to other restrictions on resale that may be imposed by the
Company from time-to-time if it determines such restrictions are necessary or
advisable to comply with applicable law.  
 
8.  Effect on Other Benefits
 
Income recognized by you as a result of this award of Performance Restricted
Stock Units, vesting of your Performance Restricted Stock Units, or settlement
in Common Stock or payment of dividends on your Common Stock will not be
included in the formula for calculating benefits under any of the Company’s
retirement and disability plans or any other benefit plans.
 
9.Compliance With Laws
 
This Award Letter, the Performance Restricted Stock Units and any Common Stock
issued hereunder shall be subject to all applicable federal and state laws and
the rules of the exchange on which Shares of the Company’s Common Stock are
traded. The Plan and this Award Letter shall be interpreted, construed and
constructed in accordance with the laws of the State of Delaware without regard
to its conflicts of law provisions, except as may be superseded by applicable
laws of the United States.
 
3

--------------------------------------------------------------------------------


10.Miscellaneous
 
(a)  Not an Agreement for Continued Employment or Services.  This Award Letter
will not, and no provision of this Award Letter will be construed or interpreted
to, create any right to be employed by or to provide services to or to continue
your employment with or to continue providing services to the Company or the
Company’s affiliates, Parent or Subsidiaries or their affiliates.  
 
(b)  Community Property.  Each spouse individually is bound by, and such
spouse’s interest, if any, in this award of Performance Restricted Stock Units
or in any Shares of Common Stock that may be awarded hereunder is subject to the
terms of this Award Letter.  Nothing in this Award Letter shall create a
community property interest where none otherwise exists.
 
(c)  Amendment for Code Section 409A.  This Incentive Award is intended to be
exempt from Code Section 409A.  If the Committee determines that this Incentive
Award may be subject to Code Section 409A, the Committee may, in its sole
discretion, amend the terms and conditions of this Award Letter to the extent
necessary to comply with Code Section 409A.  
 
 
If you have any questions regarding your award of Performance Restricted Stock
Units or would like to obtain additional information about the Plan or the
Committee, please contact the Company’s General Counsel, Bristow Group Inc.,
2000 W. Sam Houston Parkway South, Suite 1700, Houston, Texas 77042 (telephone
(713) 267 - 7600).   Your Award Letter, the Plan and all attachments should be
re
 

4

--------------------------------------------------------------------------------


